Citation Nr: 0816805	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-12 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
right knee disability.  

2.  Entitlement to service connection for left knee 
disability.  

3.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from July 2003 and August 2004 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  In the July 2003 rating decision, 
the RO, in pertinent part, denied reopening of a previously 
denied claim for service connection for right knee 
disability.  In the August 2004 rating decision, the RO 
continued the denial of reopening the right knee disability 
claim, denied service connection for left knee disability, 
and denied service connection for post-traumatic stress 
disorder (PTSD).  The veteran testified at a Board hearing 
held at the RO in February 2008.  

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for right knee disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has a 
current left knee disability.  

2.  The veteran did not serve in combat.  

3.  The veteran has been diagnosed as having PTSD related to 
service, but there is no credible evidence to corroborate the 
occurrence of any in-service stressor.  


CONCLUSIONS OF LAW

1.  Service connection for left knee disability is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303. 3.307, 3.309 (2007).  

2.  Service connection for PTSD is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA duty to notify and assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2007).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status; existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In this case, in a letter dated in June 2003, the RO notified 
the veteran it was working on his claim for service 
connection for PTSD and told him it needed specific details 
of the combat related incident(s) that resulted in his PTSD.  
The RO requested that the veteran complete and return an 
enclosed questionnaire concerning his PTSD and also requested 
that he identify or provide reports from private physicians.  
The RO outlined the kinds of evidence that the veteran should 
submit or identify that would help make its decision 
including the dates and locations of medical treatment in 
service, statements from persons who knew him in service and 
know of the circumstances of his service, records and 
statements from service medical personnel, employment 
physical examinations, medical evidence pertaining to 
treatment since military service, pharmacy prescription 
records, and insurance examination reports.  The RO told the 
veteran what information and evidence he should submit and 
what evidence VA would obtain.  The RO emphasized to the 
veteran that it was his responsibility to make sure VA 
received all requested records not in the possession of a 
Federal department or agency.  

In a letter dated in August 2003, the RO reported to the 
veteran that it was working on his PTSD and bilateral knee 
condition claims and outlined what evidence had been received 
and the types of evidence that would help it make its 
decisions on his claims.  In a letter dated in January 2004, 
the RO corrected mistaken information it had sent the veteran 
in December 2003 pertaining to his claims for service-
connected compensation claims for his knees.  In addition, 
the RO notified the veteran of the evidence needed to 
substantiate a service connection claim, what information and 
evidence the veteran should submit and what evidence VA would 
obtain.  

In a letter dated in March 2006, the RO provided the veteran 
information about evidence needed to evaluate disabilities 
for which service connection was granted and to determine the 
beginning date of any payment to which he might be entitled.  
The RO provided examples of evidence the veteran should 
provide or tell VA about that could affect a disability 
rating or effective date.  

In addition to the foregoing, in a letter dated in 
November 2006, the RO told the veteran it was working on his 
claims for PTSD and both knees.  The RO notified the veteran 
that to establish entitlement to service-connected 
compensation benefits the evidence must show three things:  
(1) an injury in service, a disease that began in or was made 
worse in service, or there was an event in service causing 
injury or disease; (2) a current physical or mental 
disability shown by medical evidence; and (3) a relationship 
between his current disability and an injury, disease, or 
event in service.  The RO explained that medical records or 
medical opinions are required to establish this relationship.  
The RO also explained that under certain circumstances, VA 
may conclude that certain current disabilities were caused by 
service, even if there is no specific evidence proving this 
in his particular claim.  The RO again outlined how VA 
determines a disability rating and effective date when it 
finds a disability to be service connected and provided 
examples of evidence the veteran should provide or tell VA 
about that could affect a disability rating or effective 
date.  

The RO, in its November 2006 letter, notified the veteran 
what information and evidence he should provide and what 
evidence VA would obtain.  The RO requested that the veteran 
tell VA about any other evidence or information that he 
thought would support his claims and specifically requested 
that he send any evidence in his possession that pertains to 
his claims.  

In view of the foregoing, the Board finds the veteran was 
effectively informed to submit all relevant evidence in his 
possession, the evidence needed to substantiate each of his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); see also Mayfield v. Nicholson, 
19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As to timing of notice, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
timing-of-notice errors can be "cured" by notification 
followed by readjudication.  Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II); see Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) ("The Federal 
Circuit specifically mentioned two remedial measures (1) The 
issuance of a fully compliant [section 5103(a)] notification, 
followed by (2) readjudication of the claim."); Pelegrini v. 
Principi, 18 Vet. App. 112, 122-24 (2004) ("proper 
subsequent VA process" can cure error in timing of notice).  

The most recent notice was given to the veteran in 
November 2006, and the RO thereafter readjudicated the issues 
of service connection for left knee disability and service 
connection for PTSD and issued supplemental statements of the 
case (SSOCs) in May 2007 and July 2007.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) 
(Mayfield III); see also Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (holding a Statement of the Case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).  As the SSOCs 
complied with the applicable due process and notification 
requirements for a decision, they constitute readjudication 
of the claims.  As a matter of law, the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Mayfield III, 
citing Mayfield II, 444 F.3d at 1333-34.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and by affording him the opportunity provide hearing 
testimony, which he did at the February 2008 Board hearing.  
It appears that all known and available records relevant to 
the issues on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  The veteran's service medical 
records and service personnel records are in the file, and 
the RO has obtained or requested private medical records 
identified by the veteran.  VA medical records have also been 
obtained.  There is indication in the record that the veteran 
is receiving Social Security benefits.  Because the Social 
Security Administration has indicated that these are 
retirement benefits, such records would not be relevant to 
the veteran's disability claims, and there is no duty to 
attempt to obtain them.  

The veteran was provided a VA examination pertaining to his 
knees in December 2006.  Regarding the PTSD claim, the RO has 
taken action to attempt to obtain evidence that would serve 
to corroborate the veteran's claimed stressors and in 
May 2007 issued a memorandum pertaining to its formal finding 
of a lack of information required to corroborate stressors 
associated with the veteran's PTSD claim.  In view of the 
finding that the veteran was not in combat in service and 
lack of corroboration of the veteran's claimed stressors, no 
purpose would be served by a VA examination pertaining to the 
PTSD claim, and there is no duty to provide a VA examination 
or obtain a medical opinion under such circumstances.  
See 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its duties to notify and to assist the veteran, and thus, no 
additional assistance or notification is required.  The 
veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  

Service connection-in general

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service incurrence of arthritis will be presumed if 
manifest to a degree of 10 percent or more within one year of 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

Left knee disability

The veteran is seeking service connection for left knee 
disability.  He does not contend that he has left knee 
problems arising from a laceration of the left knee in 
April 1963, which was documented in his service medical 
records, but rather, he contends he has left knee disability 
that is secondary to his right knee disability.  

As will be explained later, the Board must remand the claim 
for service connection for right knee disability.  That does 
not, however, affect the adjudication of the claim for 
service connection for left knee disability because the left 
knee disability claim must fail whether or not service 
connection is granted for right knee disability.  

As noted earlier, in order to prevail on the merits on the 
issue of service connection, there must be medical evidence 
of current disability; medical or, in certain circumstances 
lay, evidence of in-service incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a) 
(2007).  Amendment of 38 C.F.R. § 3.310, which became 
effective October 10, 2006, provides for the award of 
secondary service connection based on aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See 38 C.F.R. § 3.310(b).  

In order to prevail on the merits of the issue of secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998). 

It is clear that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110; see Degmetich v. Brown, 104 F.3d 1328 
(1997).  It is well-settled that in order to be considered 
for service connection, a claimant must first have a 
disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), 
it was noted that Congress specifically limited entitlement 
for service-connected disease or injury to cases where such 
incidents resulted in disability.  See also Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

There are no medical records that show the existence of a 
left knee disability.  In this regard, VA treatment records 
do not show any complaint, finding, assessment, or diagnosis 
pertaining to the left knee, and the veteran has not 
identified any pertinent medical records.  At the VA fee-
basis examination in December 2006, the physician said the 
left knee showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement, or guarding of 
movement.  There was full range of motion of the left knee.  
There was no instability of the left knee, and the medial and 
lateral meniscus test of the left knee was within normal 
limits.  The physician did not identify or diagnose the 
veteran as having any left knee disability.  

The only evidence that the veteran has a left knee disability 
comes from the veteran's statements and hearing testimony.  
The record does not show, nor does the veteran contend, that 
he has specialized education, training, or experience that 
would qualify him to provide an opinion on this matter.  It 
is now well established that a lay person such as the veteran 
is not competent to opine on medical matters such as medical 
diagnosis or the etiology of medical disorders, and his 
opinion that he has left knee disability is therefore 
entitled to no weight of probative value.  See Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The Board also notes that in Sanchez-Benitez v. West, the 
Court had occasion to address what constitutes a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
A symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Id.  To the extent the veteran 
reports left knee pain, there are no objective signs of any 
abnormality and no diagnosis of underlying disability has 
been provided.  

In view of the foregoing, the Board finds there is no 
competent evidence that the veteran has the claimed left knee 
disability and in the absence of a showing of the claimed 
disability, the preponderance of the evidence is against the 
claim.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine does not apply, and 
the claim must be denied.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).  

PTSD

The veteran contends that he has PTSD as a result of 
stressful events that took place in conjunction with his 
service on patrol and landing craft that were used in 
Vietnam.  

As with other claims, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To support a claim for service connection for PTSD, a 
claimant must present evidence of :  (1) medical evidence 
diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a); (2) 
credible supporting evidence that the claimed in-service 
stressor occurred; and (3) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor.  38 C.F.R. § 3.304(f); Sizemore v. Principi, 
18 Vet. App. 264, 269 (2004); Cohen v. Brown, 10 Vet. App. 
128 (1997.  The diagnosis of a mental disorder must conform 
to the DSM-IV and be supported by the findings of a medical 
examiner.  See 38 C.F.R. § 4.125(a).  

With respect to element (1), a current diagnosis of PTSD, 
there is an October 2003 letter from a private counselor 
indicating the veteran has been diagnosed as having PTSD, and 
assessments from a VA social worker in August 2004 and a VA 
psychiatrist in March 2007 include PTSD.  

With respect to element (2), the evidence required to support 
the occurrence of an in-service stressor varies depending on 
whether or not the veteran was engaged in combat with the 
enemy.  If the evidence establishes that the veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(f).

Section 1154 requires that the veteran actually participated 
in combat with the enemy, meaning he participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality, and does not apply to 
veterans who served in a general "combat area" or "combat 
zone" but did not themselves engage in combat with the 
enemy.  See VAOGCPREC 12-99, 65 Fed. Reg. 6,256-58 (2000).  
The determination whether evidence establishes that a veteran 
engaged in combat with the enemy is resolved on a case-by-
case basis with evaluation of all pertinent evidence and 
assessment of the credibility, probative value, and relative 
weight of the evidence.  Id.  

The veteran has stated he was in combat and says this was in 
December 1965.  

After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  The Board acknowledges that the 
veteran's records show that he was a MG gunner and that the 
National Personnel Records Center (NPRC) has reported the 
veteran served in Vietnam from December 27, 1964, to 
January 30, 1965.  Review of the veteran's service personnel 
records show he "[P]articipated as a member of the SLF 
[special landing force] in direct support of military 
operations in South Vietnam from December 27, 1964, to 
January 30, 1965," and that he was awarded the Armed Forces 
Expeditionary Medal, which was approved on January 30, 1965, 
and issued in April 1965.  There is no indication in the 
record that this medal was awarded for combat.  

In addition, the veteran was awarded the National Defense 
Service Medal, which was approved in May 1966.  The National 
Defense Service Medal is awarded to any member of the Armed 
Forces of the United States who had honorable active service 
between January 1961, and August 14, 1974.  Manual of 
Military Decorations & Awards, DoD 1348.33-M.  Thus, receipt 
of this medal does not imply combat participation.  

The veteran's service personnel records show he embarked on 
board the USS Bexar (APA 237), an attack transport, on 
December 23, 1964, at Subic Bay, the Philippine Islands, 
departed from Subic Bay December 25, 1964, and arrived and 
disembarked at Subic Bay on March 7, 1965.  On that date, 
March 7, 1965, the veteran embarked on board USS Vernon 
County (LST 1161), at Subic Bay, and departed therefrom on 
March 9, 1965.  He arrived and disembarked at White Beach, 
Okinawa, on March 13, 1965.  In April 1965, the veteran 
returned to the United States on Board the USNS Breckenridge.  
The veteran's service personnel records show no additional 
service outside of the United States.  

Notwithstanding the veteran's assertion that he was in 
combat, the Board finds that the preponderance of the 
evidence is against such a finding.  The veteran has asserted 
he was in combat in December 1965, but his service records 
show he was in the United States at that time.  Even if the 
veteran may have mistaken the year and meant December 1964, 
his service records show that on December 25, 1964, he was 
aboard APA 237 and was departing Subic Bay, the Philippines, 
on that date, and could not have been in combat then.  
Further, as was noted above, the veteran's service records do 
not show he received any military citation indicative of 
combat service, such as the Purple Heart Medal.  Rather, his 
records show he received the National Defense Service Medal 
and the Armed Forces Expeditionary Medal, and on his DD 
Form 214, it was noted that he received no wounds as a result 
of action with enemy forces.  

For the foregoing reasons, the Board finds that the record 
does not support a finding that the veteran "engaged in 
combat with the enemy" during service.  

Where, as here, the record does not establish that the 
claimant "engaged in combat with the enemy," his assertions 
of in-service stressors, standing alone, cannot as a matter 
of law provide evidence to establish an event claimed as a 
stressor occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Rather, the claimant must provide "credible 
supporting evidence from any source" that the event alleged 
as the stressor in service occurred.  Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997).  In that regard, as a matter of law, 
"credible supporting evidence that the claimed in-service 
event actually occurred" cannot be provided by a medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  

In this case, the veteran has been diagnosed as having PTSD 
related to service by a private counselor, D.R., M.A., who in 
October 2003 said he treated the veteran for PTSD in May and 
June 2003.  A VA social worker saw the veteran in August 2004 
said the veteran was exposed to mild combat trauma, and her 
assessment includes PTSD.  In addition, the assessment of a 
VA psychiatrist in March 2007 included PTSD and she referred 
t the veteran having been exposed to "horrific traumatic 
experiences" during his Vietnam service.  

The veteran has identified to VA adjudicators various 
stressors.  On a PTSD Questionnaire received at the RO in 
July 2003, the veteran stated that the event that caused him 
stress happened in "Dec. & Jan/1965 & 66".  He said his job 
while stationed in Vietnam was a "gunner machine operator" 
on a 15 crew patrol boat that patrolled rivers.  He said that 
on one of the patrols, one of the men, L.C., assigned to the 
boat was shot.  The veteran said he tried to assist L.C. 
while the boat made a U-turn to get out of the area to take 
him back to the ship so he could receive treatment.  The 
veteran said he was so scared that he thought he was going to 
die.  

In its November 2006 letter to the veteran, the RO told the 
veteran that it needed specific details of the stressful 
incident(s) in service that resulted in PTSD and requested 
that he complete an additional questionnaire and provide 
additional information.  Not having received a response from 
the veteran, the RO, in a June 2007 memorandum, made a formal 
finding of a lack of information required to corroborate 
stressor(s) associated with a claim for service connection 
for PTSD.  The RO noted that the information the veteran had 
provided was for December and January 1965 and 1966, a period 
when the veteran was not in Vietnam, alleging that a member 
of his company was shot, but the veteran did not provide 
information as to the location or specific unit information 
for the wounded person.  The RO further noted that the 
private counselor, D.R., M.A., had stated the veteran 
reported he was on an LST in the waters around Vietnam and 
terrified of being his with enemy fire or taken prisoner.  
The RO concluded, and the Board agrees, that without specific 
details, it was futile to attempt further research and that 
the information provided was insufficient to send a request 
to the U.S. Army and Joint Services Records Research Center 
and/or insufficient to allow for meaningful research of 
Marine Corps of National Archives and Records Administration 
records.  

In June 2007, the veteran submitted a VA Form 21-0781, 
Statement in Support of Claim for Service Connection for 
Post-Traumatic Stress Disorder (PTSD), in which he stated 
that the incident that occurred in service that he felt 
contributed to his current condition occurred on December 25, 
1965, in Saigon, Vietnam, on the LLST "Thomptson."  The 
veteran stated he remembered vividly that on 
December 25, 1965, Viet Cong were attacked and bombed by 
South Vietnam and the United States and there were many 
casualties.  The veteran stated he was aboard a small 
amphibian vessel and they were taking classified equipment 
from LLST Thomptson to the shore.  The veteran said he saw 
dismembered bodies of many dead soldiers and helped put them 
"on bodyback" and transported them back to LLST Thomptson.  
The veteran said that when they left Vietnam, they took many 
of these dead soldiers with them to Subic Bay, the 
Philippines, for preparation for shipping to America.  The 
veteran said it was very sad that one of his fellow 
countrymen from Samoa was transported to the Philippines for 
preparation to be taken back to American Samoa.  The veteran 
said that during this "war action" on 12-25-65, he was in 
combat supplying classified equipment to our soldiers.  

The veteran in this statement again asserts that he was in 
Vietnam in December 1965, and specifically states 
December 25, 1965, was the date the claimed stressful event 
occurred.  The veteran's service records show clearly that 
the veteran was in the United States in December 1965, and 
his statement that he was in Vietnam at that time is not 
credible.  The veteran's statement further lacks credibility 
in that although his service records show he was aboard the 
USS Vernon County (LST 1161) for about a week in March 1965, 
they include no reference to "LLST Thomptson."  The Board 
must also note that the veteran's February 2008 hearing 
testimony regarding Vietnam service and handling bodies in 
the Philippines is inconsistent with the veteran's prior 
statements.  In this regard, at the hearing the veteran 
testified that it was not until after he was in Vietnam and 
while he was at Subic Bay that he handled dead bodies.  
Further, at one time during the hearing the veteran testified 
that he served in Vietnam close to six months and later in 
the hearing testified that he was in Vietnam almost a year, 
and this is clearly inconsistent with the veteran's service 
personnel records.  

The Board acknowledges that assessments by VA examiners have 
included PTSD in reliance on stressors reported by the 
veteran.  For example, in August 2004, he reported to a VA 
social worker that he had been near Vietnam for 6 months 
in 1965.  He said that during this period he witnessed fire 
fight situations and mortar and rocket attacks in the nearby 
areas.  He stated that he heard about a lot of losses in 
Vietnam.  He said he was a machine gun operator and flew into 
Vietnam in a helicopter to rescue men and transported them to 
the medical ship.  He stated this was the first time he had 
seen a man shot up.  He said it was very scary for him; there 
was a lot of blood and he saw open wounds, and some men were 
missing parts of their arms and legs.  He also said that one 
of his company had a heart attack while they were loading the 
injured men and that when he was off the coast of Vietnam, he 
got word that his cousin was killed in a mine field in 
Vietnam.  In a record dated in March 2007, a VA psychiatrist 
referred to the veteran as having been exposed to horrific 
traumatic experiences during his Vietnam service as a 
helicopter gunner.  

The veteran has not presented or identified any corroborating 
evidence of these events.  As noted earlier, the 
preponderance of the evidence is against finding the veteran 
served in combat.  Further, there is no evidence, other than 
the veteran's statements, that he was near Vietnam for six 
months or that he was a helicopter gunner.  In addition, 
although the veteran reported to the VA social worker that he 
learned of his cousin's death while he was off the coast of 
Vietnam, at the February 2008 hearing, the veteran testified 
that it was while he was in the Philippines that he learned 
of his cousin's death.  Thus, not only are there 
inconsistencies with other statements as to the veteran's 
location and timing of events, the veteran has not provided 
information that is sufficiently specific as to names, 
locations, and dates, that would allow further development 
via the service department.  

For the foregoing reasons, the Board is unable to find as a 
factual matter that the veteran's alleged stressors that 
support his PTSD diagnosis ever actually occurred.  Lacking 
such evidence, the preponderance of the evidence is against 
the claim, and the Board must conclude that service 
connection for PTSD is not warranted.  


ORDER

Service connection for left knee disability is denied.

Service connection for PTSD is denied.  


REMAND

The remaining issue on appeal is whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for right knee disability.  

At the Board hearing in February 2008, the veteran testified 
that he thought there were additional post-service medical 
records that might relate his right knee disability to 
service.  He and his representative requested that the record 
be kept open so that the veteran could provide additional 
information pertaining to those records.  Subsequent to the 
hearing, the veteran reported that he had seen various 
physicians since service, and the record shows that records 
have previously been obtained or that attempts to obtain 
records have been unsuccessful.  The Board notes, however, 
that for the first time, the veteran reported that he had 
seen a physician for his knee problems at a VA hospital, 
presumably in Seattle, in 1982 and that he had seen a private 
physician, D.L., M.D., for his right knee in Seattle in 1984 
and 1985.  The veteran provided a release authorization for 
records from Dr. D.L with the address "1607 Med Dent Bldg" 
Seattle, Washington 98101.  Action should be taken to attempt 
to obtain the additional records identified by the veteran, 
including verification of the address for Dr. D.L., if 
necessary.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file VA medical records for the 
veteran from the VA Medical Center in 
Seattle, Washington, dated at any time 
during 1982.  All action to obtain the 
requested records, including searches 
for retired records if necessary, 
should be documented in the claims 
file. 

2.  Take action to attempt to obtain 
medical records for the veteran dated 
in 1984 and 1985 from D.L., M.D., with 
verification of his address as reported 
by the veteran on his release 
authorization form, if necessary.  
Action to obtain the requested records 
should be documented in the claims 
file.  

3.  Then, after completion of any other 
development indicated by the state of 
the record, readjudicate whether new 
and material evidence has been received 
to reopen the claim of entitlement to 
service connection for right knee 
disability.  If the benefit sought on 
appeal remains denied, issue an 
appropriate supplemental statement of 
the case and provide the veteran and 
his representative an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


